IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-16-00280-CR

AMANDA CHRISTINE ADAMS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                              From the 19th District Court
                               McLennan County, Texas
                              Trial Court No. 2016-395-C1


                                            ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within 30

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 45 days of the date of this Order. See id.
                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed December 14, 2016
Do not publish




Adams v. State                                      Page 2